DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 7/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “the circumference of the first inclined surface”. The underlined portion lacks antecedent basis.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a first connector provided in one side of the first electronic element, and having a first columnar part extending to another side and a first groove part provided in a one-side surface; and a second electronic element provided in one side of the first connector via a conductive adhesive agent provided inside a circumference of the first groove part, wherein the first connector has a first concave part on one side at a position corresponding to the first columnar part.” The underlined portions of the claim render the claims indefinite. It is unclear to what feature the “another side’ refers to. The claim can be interpreted as requiring that the first columnar part extends to another side of the first electronic element, or that the first columnar part extends to another side of the first connector. The specification only supports wherein the first columnar part extends from a surface of the first connector opposite to a surface having the groove and concave part therein.  It is unclear if “a first connector via” is using the word ‘via’ as a noun or as a preposition. If the latter, then this term lacks antecedent basis. It is further unclear if the ‘a one side surface” is referring to the one side of the first electronic element or a further “one side surface” and if so then it is unclear of what feature.  Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly 

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a first connector provided in one side of the first electronic element, and having a first columnar part extending to another side and a first groove part provided in a one-side surface; and a second electronic element provided in one side of the first connector via a conductive adhesive agent provided inside a circumference of the first groove part, wherein the first connector has a first concave part on one side at a position corresponding to the first columnar part.” According to the elected invention, the first connector contacts, rather than is formed ‘in’, a first electronic component on one side and a second electronic component on, rather than in, an opposite side. Furthermore the first connector is shaped such that the groove part and concave part are on a first side and the opposite side has the columnar part. The present claim requires that the first connector is attached to the first electronic element and the columnar Therefore, it is unclear how the first and second electronic components are connected to the same side of the first connector. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the one-side surface of the first connector has a first inclined surface and a first flat surface provided outside the circumference of the first inclined surface, the first groove part is provided at a boundary between the first inclined surface and the first flat surface.” The underlined portion lacks antecedent basis and further renders the claim indefinite. It is unclear if “the one side surface” is referring to “a one-side surface” that is previously claimed in claim 1, from which claim 2 depends.  Claim 1 does not describe in what feature “a one side surface” resides thus the presence of the same claim term in claim 2 creates ambiguity in both claims about what Applicant intends to claim as the invention.  Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
For the purposes of examination claim 1 will be interpreted in light of the elected invention as described in the specification specifically with regard to the elected invention of Figs. 5-6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101631232 B1 (Yun-Hwa).

Re claim 1, Yun-Hwa teaches an electronic module comprising: 
a first electronic element (30); 
a first connector (first connector 1350) provided in one side of the first electronic element (power chip 1200), and having a first columnar part extending to another side and a first groove part provided in a one-side surface; and 
a second electronic element (1400) provided in one side of the first connector via a conductive adhesive agent (first adhesive layer 1610) provided inside a circumference of the first groove part, wherein the first connector has a first concave part (bent portion of 1350 on left) on one side at a position corresponding to the first columnar part (Fig. 7).

    PNG
    media_image1.png
    490
    808
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0057921 A1 (Ooshima)

    PNG
    media_image2.png
    426
    749
    media_image2.png
    Greyscale

US 9437520 B2 (Orimoto)

    PNG
    media_image3.png
    406
    775
    media_image3.png
    Greyscale

US 2010/0052149 A1 (Nose)

    PNG
    media_image4.png
    275
    483
    media_image4.png
    Greyscale

US 2007/0278511 A1 (Ohno)

    PNG
    media_image5.png
    214
    526
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812